PER CURIAM.
The defendant, To Van Phan, challenges his convictions for aggravated assault, two counts of aggravated battery and one count of battery. We find merit only in two challenges to his sentence. The defendant asserts that the order of probation incorrectly states that he entered a guilty plea. We remand for correction of the scrivener’s error to reflect that the defendant was tried and found guilty by a jury. The defendant need not be present. We also strike the cost of $2 imposed pursuant to section 943.25(13), Florida Statutes (1993), and the assessment of $15 payable to the Hillsborough County Court Improvement Fund. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc). In all other respects, the judgment and sentence is affirmed.
SCHOONOVER, A.C.J., and FULMER and WHATLEY, JJ., concur.